 


 HCON 122 ENR: Providing for a correction in the enrollment of H.R. 83.
U.S. House of Representatives
2014-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 122 
 
 
December 13, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 83. 
 
 
That in the enrollment of the bill H.R. 83, the Clerk of the House of Representatives shall amend the long title so as to read: Making consolidated appropriations for the fiscal year ending September 30, 2015, and for other purposes..   Clerk of the House of Representatives.Secretary of the Senate. 